DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claim 20 is objected to because of the following informalities:  “the first compensation capacitor t” should be changed to -- the first compensation capacitor --.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11, 13 and 14 of U.S. Patent No. 10,050,616.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11, 13 and 14 of U.S. Patent No. 10,050,616 teach an integrated circuit block comprising all of the claimed elements of Claims 2-8.  For example, the recitation "one or More compensation capacitors are coupled to a drain terminal of at least one of the three or more FETs", as recited in Claim 2 of the present application, is clearly rendered obvious by the claimed limitations “compensation capacitive elements are coupled across at least one of the three or more switches” of Claim 1 of U.S. Patent No. 10,050,616.  Furthermore, the recitation "wherein the first FET is a top FET in the series arrangement and wherein the first compensation capacitor has a capacitance value higher than the second compensation capacitor", as recited in Claim 6 of the present application, is also rendered obvious.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to set the capacitance value having a specific value to meet the specific condition of the particular application.  It has been held that discovering an optimum range or to optimally match to an application is obvious to the skilled artisan.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Claim 7 is similarly rejected, note the discussion with regard to Claim 6.
Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11, 13 and 14 of U.S. Patent No. 10,050,616.  Note the discussion with regard to Claims 2-8.
Claims 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11, 13 and 14 of U.S. Patent No. 10,050,616.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11, 13 and 14 of U.S. Patent No. 10,050,616 teach an integrated circuit block comprising all of the claimed elements of Claims 16-23.  For example, the recitation "the first compensation capacitor is connected to a drain terminal of one or more FETs of the plurality of FETs", as recited in Claim 16 of the present application, is clearly rendered obvious by the claimed limitations “compensation capacitive elements are coupled across at least one of the three or more switches” of Claim 1 of U.S. Patent No. 10,050,616.  Furthermore, the recitation "wherein the first compensation capacitor is physically located on a side of or above the plurality of FETs on the chip", as recited in Claim 20 of the present application, is also rendered obvious.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to rearrange the first compensation capacitor is physically located on a side of or above the plurality of FETs on the chip, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Claims 22-23 are similarly rejected, note the above discussion with regard to Claim 6. 
Claims 2-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4-14 and 17-20 of U.S. Patent No. 10,630,284.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 4-14 and 17-20 of U.S. Patent No. 10,630,284 teach an integrated circuit block comprising all of the claimed elements of Claims 2-8.  For example, the recitation "one or More compensation capacitors are coupled to a drain terminal of at least one of the three or more FETs", as recited in Claim 2 of the present application, is clearly rendered obvious by the claimed limitations “the first compensation capacitor first terminal is directly connected to a first switch terminal of a first switch of the plurality of switches, and the first compensation capacitor second terminal is directly connected to a second switch terminal of the first switch of the plurality of switches” of Claim 1 of U.S. Patent No. 10,630,284.
Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4-14 and 17-20 of U.S. Patent No. 10,630,284.  
Claims 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4-14 and 17-20 of U.S. Patent No. 10,630,284.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 4-14 and 17-20 of U.S. Patent No. 10,630,284 teach an integrated circuit block comprising all of the claimed elements of Claims 16-23.  For example, the recitation "the first compensation capacitor is connected to a drain terminal of one or more FETs of the plurality of FETs", as recited in Claim 16 of the present application, is clearly rendered obvious by the claimed limitations “the first compensation capacitor first terminal is directly connected to a first switch terminal of a first switch of the plurality of switches, and the first compensation capacitor second terminal is directly connected to a second switch terminal of the first switch of the plurality of switches” of Claim 1 of U.S. Patent No. 10,630,284.  Furthermore, the recitation "wherein the first compensation capacitor is physically located on a side of or above the plurality of FETs on the chip", as recited in Claim 20 of the present application, is also rendered obvious.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to rearrange the first compensation capacitor is physically located on a side of or above the plurality of FETs on the chip, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Claims 2-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 6-10 and 12 of U.S. Patent No. 11,082,040.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-4, 6-10 and 12 of U.S. Patent No. 11,082,040 teach an integrated circuit block comprising all of the claimed elements of Claims 2-5 and 8.  For example, the recitation "one or More compensation capacitors are coupled to a drain terminal of at least one of the three or more FETs", as recited in Claim 2 of the present application, is clearly rendered obvious by the claimed limitations “compensation capacitive elements are coupled across at least one of the three or more FETs” of Claim 1 of U.S. Patent No. 11,082,040.  
Claims 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 6-10 and 12 of U.S. Patent No. 11,082,040.  Note the discussion with regard to Claims 2-5 and 8.
Claims 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 13-18 of U.S. Patent No. 11,082,040.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 13-18 of U.S. Patent No. 11,082,040 teach an integrated circuit block comprising all of the claimed elements of Claims 16-23.  For example, the recitation " the first compensation capacitor is connected to a drain terminal of one or more FETs of the plurality of FETs", as recited in Claim 16 of the present application, is clearly rendered obvious by the claimed limitations “the compensation capacitive element is coupled across one or more FETs of the plurality of FETs” of Claim 16 of U.S. Patent No. 11,082,040.  Furthermore, the recitation "wherein the first FET is a top FET in the series arrangement and wherein the first compensation capacitor has a capacitance value higher than the second compensation capacitor", as recited in Claim 22 of the present application, is also rendered obvious.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to set the capacitance value having a specific value to meet the specific condition of the particular application.  It has been held that discovering an optimum range or to optimally match to an application is obvious to the skilled artisan.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Claim 23 is similarly rejected, note the discussion with regard to Claim 22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        September 5, 2022